PER CURIAM.
The applicant asks leave to appeal from a refusal of the court below to grant him a writ of habeas corpus.
He evidently was indicted, tried, convicted and sentenced for the illegal possession of narcotics. He complains that the police officers entered his room in his boarding house at night, and against his consent, illegally searched his room and “found narcotics and apparatus”.
This case is identical to the case of State ex rel. Beard v. Warden of the Maryland House of Correction, 193 Md. 715, 67 A. 2d 236; and for the reasons expressed in the opinion in that case the application in this case is denied, without costs.